DETAILED ACTION

The following is a Final office action in response to the Amendments filed on May 02, 2022.

Claims 15-21 have been amended.
Claims 1-28 are pending.

Response to Arguments
 
Double Patenting Rejections
Examiner withdraws the double patenting rejection of claims 1-28 in view of the Terminal disclaimer filed and approved on May 02, 2022.
35 U.S.C. 101 Rejections
Examiner withdraws the 101 rejection of claims 15-28 in view of the amendment and remarks filed on May 02, 2022.

35 U.S.C. 102 Rejections
Applicant’s arguments filed in the communications on 05/02/2022 have been fully considered but are not persuasive. 
In remarks applicant argued in substance that the cited reference doesn’t teach a “determining by a first device located at a premises and based on one or more values in a first network address associated with the first device at least a second network address of a plurality of network addresses”.
Examiner Response
Examiner respectfully disagree and would like to point out that during examination clams are given their broadest reasonable interpretation in light of the specification. Examiner would like to point to Column 2 line 13-25 of the Buse reference. In this section Buse teaches PCs configured to acquire an address may be able to allocate themselves an address from a particular subnet and can also perform an address resolution protocol on the address to check for any conflict. Examiner would like to point to applicant’s specification as filed on page that gives an example of a camera that acquires a local IP address by using a DHCP client to negotiate an address from the local DHCP server. Buse in fig. 2 also teaches If there is a DHCP server on the network, the proxy 3 will receive a DHCP response with an IP address for the device. (emphasis added). 

Allowable Subject Matter
Claims 3, 10, 17, and 24 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


	Claims 1-2, 4-9, 11-16, 18-23, and 25-28 are rejected under 35 U.S.C. 102(b) as being anticipated by Buse et al (US Patent 6,810,420).

	As per claim 1, Buse teaches a method comprising:
 determining, by a first device located at a premises and based on one or more values in a first network address associated with the first device, at least a second network address of a plurality of network addresses (Buse, see column 2 line 13-25, PCs that are configured to acquire an address by DHCP but fail to locate a DHCP server may be able to allocate themselves an address at pseudo random from a particular subnet… If the PC can allocate its IP address it then performs an address resolution protocol on the address to check for any conflict and proceeds to use the allocated address)
sending, by the first device and based on the second network address, a first message (Buse, see fig. 2 Device sends to proxy “I_AM_HERE” MAC=08004e123456 IP = 0.0.0.0)
receiving, by the first device and from a second device located at the premises, a second message responsive to the first message (See fig. 2 Proxy responds to device “YOU_ARE IP = x.x.x.x. etc”) and 
communicating, by the first device and based on the second network address, with the second device (Buse, See column 4 line 51-59,  Upon receipt of the `YOU_ARE` message frame the device will configure itself with the supplied parameters and respond with a `I_AM_HERE` message frame, the IP address field being set to the new IP address allocated to that device. If the allocation mechanism were through DHCP, the device will use that IP address for as long as its lease time allows).

As per claim 2, Buse teaches the method of claim 1, wherein the one or more values comprises at least one of: a value within a subnet indicated by the first network address, a portion of an internet protocol address, one or more values subsequent to a last dotted decimal of the first network address, or one or more values at an end of the first network address (Buse, see column 2 line 13-17 PCs that are configured to acquire an address by DHCP but fail to locate a DHCP server may be able to allocate themselves an address at pseudo random from a particular subnet).

As per claim 4, Buse teaches the method of claim 1, wherein the second network address comprises at least one of an identifier associated with the second device, a media access control address, an ethernet address, or an internet protocol address (Buse, see column 3 line 9-11, The MAC address is used by the proxy to uniquely identify a device so that the device is not confused with other devices).

As per claim 5, Buse teaches the method of claim 1, wherein the first network address comprises an internet protocol address and the second network address comprises an internet protocol address (Buse, see column 2 line 23-34, The device will return its MAC address (the third, 6-byte, field shown in FIGS. 4 and 5. Unconfigured devices will respond with an IP address field set to a convenially invalid value such as 0.0.0.0. Devices such as servers that have previously been configured will respond with an IP address field set to their IP address).
As per claim 6, Buse teaches the method of claim 1, further comprising determining, based on comparing a media access control address stored by the first device and a media access control address received in the second message, to communicate with the second device (Buse, see column 3 line 9-11, The MAC address is used by the proxy to uniquely identify a device so that the device is not confused with other devices).

As per claim 7, Buse teaches the method of claim 1, wherein sending the first message comprises at least one of broadcasting a message comprising the second network address, querying the second network address, or sending an address resolution protocol message comprising the second network address (Buse, see column 3 line 39-43, the address may be tested for conflict with any existing addresses (stage 37). This may be done by means of an address resolution protocol (ARP) or an ICMP echo request).

As per claim 8, Buse teaches a device (see device in fig. 2) comprising: 
one or more processors; and memory storing instructions that, when executed by the one or more processors, cause the device to: 
determine, at a premises and based on one or more values in a first network address associated with the device, at least a second network address of a plurality of network addresses (Buse, see column 2 line 13-25, PCs that are configured to acquire an address by DHCP but fail to locate a DHCP server may be able to allocate themselves an address at pseudo random from a particular subnet… If the PC can allocate its IP address it then performs an address resolution protocol on the address to check for any conflict and proceeds to use the allocated address)
send, based on the second network address, a first message (Buse, see fig. 2 Device sends to proxy “I_AM_HERE” MAC=08004e123456 IP = 0.0.0.0)
 receive, from a second device located at the premises, a second message responsive to the first message; (Buse, See fig. 2 Proxy responds to device “YOU_ARE IP = x.x.x.x. etc”)  and 
communicate, based on the second network address, with the second device (Buse, See column 4 line 51-59,  Upon receipt of the `YOU_ARE` message frame the device will configure itself with the supplied parameters and respond with a `I_AM_HERE` message frame, the IP address field being set to the new IP address allocated to that device. If the allocation mechanism were through DHCP, the device will use that IP address for as long as its lease time allows).

As per claim 9, Buse teaches the device of claim 8, wherein the one or more values comprises at least one of. a value within a subnet indicated by the first network address, a portion of an internet protocol address, one or more values subsequent to a last dotted decimal of the first network address, or one or more values at an end of the first network address. (Buse, see column 2 line 13-17 PCs that are configured to acquire an address by DHCP but fail to locate a DHCP server may be able to allocate themselves an address at pseudo random from a particular subnet).

As per claim 11, Buse teaches the device of claim 8, wherein the second network address comprises at least one of an identifier associated with the second device, a media access control address, an ethernet address, or an internet protocol address. (Buse, see column 3 line 9-11, The MAC address is used by the proxy to uniquely identify a device so that the device is not confused with other devices).

As per claim 12, Buse teaches the device of claim 8, wherein the first network address comprises an internet protocol address and the second network address comprises an internet protocol address. (Buse, see column 2 line 23-34, The device will return its MAC address (the third, 6-byte, field shown in FIGS. 4 and 5. Unconfigured devices will respond with an IP address field set to a convenially invalid value such as 0.0.0.0. Devices such as servers that have previously been configured will respond with an IP address field set to their IP address).

As per claim 13, Buse teaches the device of claim 8, wherein the instructions, when executed by the one or more processors, further cause the device to determine, based on comparing a media access control address stored by the device and a media access control address received in the second message, to communicate with the second device. (Buse, see column 3 line 9-11, The MAC address is used by the proxy to uniquely identify a device so that the device is not confused with other devices).

As per claim 14, Buse teaches the device of claim 8, wherein the instructions that, when executed by the one or more processors, cause the device to send the first message comprises instructions that, when executed by the one or more processors, cause the device to at least one of broadcast a message comprising the second network address, query the second network address, or send an address resolution protocol message comprising the second network address. (Buse, see column 3 line 39-43, the address may be tested for conflict with any existing addresses (stage 37). This may be done by means of an address resolution protocol (ARP) or an ICMP echo request).

As per claim 15, 
		[Rejection rational for claim 1 is applicable]. 

As per claim 16, Buse teaches the non-transitory computer-readable medium of claim 15, wherein the one or more values comprises at least one of: a value within a subnet indicated by the first network address, a portion of an internet protocol address, one or more values subsequent to a last dotted decimal of the first network address, or one or more values at an end of the first network address  (Buse, see column 2 line 13-17 PCs that are configured to acquire an address by DHCP but fail to locate a DHCP server may be able to allocate themselves an address at pseudo random from a particular subnet).

As per claim 18, Buse teaches the non-transitory computer-readable medium of claim 15, wherein the second network address comprises at least one of an identifier associated with the second device, a media access control address, an ethernet address, or an internet protocol address. (Buse, see column 3 line 9-11, The MAC address is used by the proxy to uniquely identify a device so that the device is not confused with other devices).

As per claim 19, Buse teaches the non-transitory computer-readable medium of claim 15, wherein the first network address comprises an internet protocol address and the second network address comprises an internet protocol address. (Buse, see column 2 line 23-34, The device will return its MAC address (the third, 6-byte, field shown in FIGS. 4 and 5. Unconfigured devices will respond with an IP address field set to a convenially invalid value such as 0.0.0.0. Devices such as servers that have previously been configured will respond with an IP address field set to their IP address).

As per claim 20, Buse teaches the non-transitory computer-readable medium of claim 15, further comprising determining, based on comparing a media access control address stored by the first device and a media access control address received in the second message, to communicate with the second device. (Buse, see column 3 line 9-11, The MAC address is used by the proxy to uniquely identify a device so that the device is not confused with other devices).

As per claim 21, Buse teaches the non-transitory computer-readable medium of claim 15, wherein sending the first message comprises at least one of broadcasting a message comprising the second network address, querying the second network address, or sending an address resolution protocol message comprising the second network address. (Buse, see column 3 line 39-43, the address may be tested for conflict with any existing addresses (stage 37). This may be done by means of an address resolution protocol (ARP) or an ICMP echo request).

As per claim 22, Buse teaches system comprising:
 a first device and a second device located at a premises, (Buse, see device and proxy in fig. 2) wherein the first device is configured to:
 determine, based on one or more values in a first network address associated with the first device, at least a second network address of a plurality of network addresses (Buse, see column 2 line 13-25, PCs that are configured to acquire an address by DHCP but fail to locate a DHCP server may be able to allocate themselves an address at pseudo random from a particular subnet… If the PC can allocate its IP address it then performs an address resolution protocol on the address to check for any conflict and proceeds to use the allocated address)
send, based on the second network address, a first message; (Buse, see fig. 2 Device sends to proxy “I_AM_HERE” MAC=08004e123456 IP = 0.0.0.0)
 receive, from the second device, a second message responsive to the first message; (Buse, See fig. 2 Proxy responds to device “YOU_ARE IP = x.x.x.x. etc”) and 
communicate, based on the second network address, with the second device. (Buse, See column 4 line 51-59,  Upon receipt of the `YOU_ARE` message frame the device will configure itself with the supplied parameters and respond with a `I_AM_HERE` message frame, the IP address field being set to the new IP address allocated to that device. If the allocation mechanism were through DHCP, the device will use that IP address for as long as its lease time allows).

As per claim 23, Buse teaches the system of claim 22, wherein the one or more values comprises at least one of: a value within a subnet indicated by the first network address, a portion of an internet protocol address, one or more values subsequent to a last dotted decimal of the first network address, or one or more values at an end of the first network address (Buse, see column 2 line 13-17 PCs that are configured to acquire an address by DHCP but fail to locate a DHCP server may be able to allocate themselves an address at pseudo random from a particular subnet).

As per claim 25, Buse teaches the system of claim 22, wherein the second network address comprises at least one of an identifier associated with the second device, a media access control address, an ethernet address, or an internet protocol address. (Buse, see column 3 line 9-11, The MAC address is used by the proxy to uniquely identify a device so that the device is not confused with other devices).

As per claim 26, Buse teaches the system of claim 22, wherein the first network address comprises an internet protocol address and the second network address comprises an internet protocol address. (Buse, see column 2 line 23-34, The device will return its MAC address (the third, 6-byte, field shown in FIGS. 4 and 5. Unconfigured devices will respond with an IP address field set to a convenially invalid value such as 0.0.0.0. Devices such as servers that have previously been configured will respond with an IP address field set to their IP address).

As per claim 27, Buse teaches the system of claim 22, wherein the first device is further configured to determine, based on comparing a media access control address stored by the first device and a media access control address received in the second message, to communicate with the second device. (Buse, see column 3 line 9-11, The MAC address is used by the proxy to uniquely identify a device so that the device is not confused with other devices).

As per claim 28, Buse teaches the system of claim 22, wherein the first device is configured to send the first message by at least one of broadcasting a message comprising the second network address, querying the second network address, or sending an address resolution protocol message comprising the second network address. (Buse, see column 3 line 39-43, the address may be tested for conflict with any existing addresses (stage 37). This may be done by means of an address resolution protocol (ARP) or an ICMP echo request).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HERMON ASRES whose telephone number is (571)272-4257. The examiner can normally be reached Monday to Friday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on (571)272-7304. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HERMON ASRES/            Primary Examiner, Art Unit 2449